Opinion by
Mb. Justice Dean,
This, in all its features, is the same case as the one between the same parties in which opinion has been handed down this day, ante, p. 58. The note on which suit was brought in this case matured at a later date than the other, and consequently it was sued on later and in a separate action. But both issues were tried together, and verdicts had for plaintiffs. We have therefore nothing to add to the reasons given in affirming the first case.
The judgment is affirmed.